Citation Nr: 1821716	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  11-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, claimed as inverted uterus.

2.  Entitlement to service connection for an upper back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and P.T.


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2016, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This issue was previously remanded by the Board in February 2017.  The case has been returned to the Board for review.

In February 2017, the Board remanded the claim of entitlement to service connection for a low back disability for additional development.  An October 2017 rating decision granted entitlement to service connection for a low back disability.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

The issue of entitlement to service connection for an upper back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record does not demonstrate a diagnosis of a gynecological disability proximate to the claim, or during the appeal period.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a gynecological disability have not been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Gynecological Disability

The Veteran contends that she has a gynecological disability that is directly related to her active service.  Specifically, the Veteran testified that she has an inverted uterus that occurred while giving birth to her son within 90 days of discharge from her active service.  See, VA Form 21-4138, Statement in Support of Claim, received August 2010.   

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C. §§ 1110 and 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, the evidence of record does not contain probative evidence of a gynecological disability at any time proximate to, or during, the claim.  During the pendency of the claim the Veteran was provided a VA examination in August 2017.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted the Veteran's testimony regarding the birth of her child and her testimony that she was not provided the RhoGAM shot.  The VA examiner further noted the Veteran's statements that she has had pain in her uterus since the birth of her child.  Upon examination, the VA examiner noted that the Veteran does not currently have any symptoms related to a gynecological condition.  The VA examiner further noted that the Veteran has not received treatment or medications for symptoms related to reproductive tract conditions.  The VA examiner opined that the Veteran does not have any current gynecological disability.  

Thus, the most probative evidence fails to demonstrate that it is at least as likely as not that the Veteran has a current gynecological disability that had its onset during active service or that there is a current gynecological disability that is otherwise causally or etiologically related to her active service.  As such, service connection for a gynecological disability is not warranted.  Degmetich, 104 F. 3d at 1333.    

The Board acknowledges the Veteran's assertions that she has a gynecological disability.  However, she has not been shown to have the medical training and knowledge required to diagnose such condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37.  Therefore, her assertions are not considered competent and do not weigh against the probative value of the medical treatment records, including the August 2017 VA examination, which did not show a diagnosis of a gynecological disability.

As noted above, the threshold requirement for service connection is competent medical evidence of the existence of the claimed disability at some point during the course of the appeal or in proximity to the claim.  See Degmetich, 104 F. 3d at 1332; Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

While the Veteran has this complaint, a complaint, or symptoms, is not a "disability" for VA purposes.  The Board cannot grant service connection for a symptom.  Although the Board recognizes the Veteran's sincere belief in her claim, the most probative evidence of record does not show that she had a gynecological disability at any point during or in proximity to the appeal period.

In the absence of proof of a current disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  In this case there is an absence of proof of a gynecological disability during or in proximity to the appeal period.  Without evidence of a current diagnosis of a gynecological disability the Board need not address the other elements of service connection.  The preponderance of the evidence is therefore against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a gynecological disability, claimed as inverted uterus is denied.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made relating to the remaining issue on appeal.

In its February 2017 remand, the Board directed the AOJ to provide the Veteran a VA examination to determine whether the Veteran has an upper back disability that was incurred in or caused by her active military service.  The February 2017 Board remand further directed the VA examiner to specifically address the Veteran's contention that her upper back pain is the result of her arms being forcefully crossed behind her back during a military sexual assault, and her contention that her upper back pain is related to carrying heavy gear in service.  The VA examiner was further directed to discuss the Veteran's service treatment records notating a stiff neck in 1983.

The Veteran was provided a VA thoracolumbar spine condition examination in August 2017.  The VA examiner opined that the Veteran's cervical spine disability is less likely as not incurred in or caused by her active military service.  However, there is no evidence that the Veteran was provided a cervical spine disability examination.  The VA examiner merely conducted a thoracolumbar spine examination and provided a cervical spine condition opinion.  The VA examiner did not address the Veteran's 1983 service treatment records noting a stiff neck.  Accordingly, the August 2017 VA examination is inadequate for decision making purposes and does not substantially comply with the Board's February 2017 remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). 

Furthermore, a review of the Veteran's VA treatment records reflects that she has a current diagnosis of degenerative disc disease at C5-C6 and C6-C7.  See, July 2017 VA treatment record.  On remand the VA examiner should discuss whether the Veteran's current degenerative disc disease is related to her active military service.    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any upper back disability, including but not limited to degenerative disc disease of the cervical spine.  Provide a copy of this remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following: 

a) Provide a diagnosis for each cervical spine disability demonstrated since service, found on current examination or in the record.  

b)  For each cervical spine disability, including cervical spine degenerative disc disease, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include the January 1983 service treatment record reflecting a stiff neck.

Rationale must be provided for the opinion proffered.  In providing the requested rationale, the VA examiner must specifically address the Veteran's contention that her upper back pain is the result of her arms being forcefully crossed behind her back during a military sexual assault, and her contention that her upper back pain is related to carrying heavy gear in service.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection for an upper back disability may be granted.  If the benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  The appropriate period should be allowed for response before the appeal is returned to the Board.     


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


